            Case 1:21-cv-06115-VSB Document 14 Filed 09/01/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                          9/1/2021
                                                           :
MICHAEL FRANKO,                                            :
                                                           :
                                        Plaintiff,         :
                                                           :                 21-cv-6115 (VSB)
                      -against-                            :
                                                           :                      ORDER
OSKAR LEWNOWSKI et al.,                                    :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On August 31, 2021, Defendants filed a motion to dismiss the complaint pursuant to

 Federal Rule of Civil Procedure 12(b)(6). (Doc. 12.) Under Federal Rule of Civil Procedure

 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

 complaint once as a matter of course. Accordingly, it is hereby:

          ORDERED that Plaintiff shall file any amended complaint by September 21, 2021. It is

 unlikely that Plaintiff will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

 any opposition to the motion to dismiss by September 30, 2021. Defendants’ reply, if any, shall

 be served by October 14, 2021.

 SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
